Citation Nr: 1429640	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-40 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired mental disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for lumbar spine disability for the period prior to July 26, 2012.

3.  Entitlement to an initial rating higher than 10 percent for lumbar spine disability for the period July 26, 2012 forward.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1984. 

This appeal to the Board of Veterans' Appeals (Board) arose from March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for the lumbar spine disability with an initial 10-percent rating, effective in September 2008; and, denied the service connection and TDIU claims.  The Veteran perfected an appeal of those determinations.

The Veteran appeared at a Travel Board hearing in July 2012 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issues of entitlement to an initial rating higher than 10 percent for lumbar spine disability for the period July 26, 2012 forward, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the period prior to July 26, 2012, the Veteran's lumbar spine disability manifested with painful motion on forward flexion greater than 0 to 60 degrees and combined range of motion (ROM) greater than 120 degrees.  Associated neurological symptomatology did not manifest.


CONCLUSION OF LAW

The requirements for an initial evaluation higher than 10 percent for lumbar spine disability for the period prior to July 26, 2012 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), Diagnostic Code (DC) 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The service treatment records, VA outpatient records, and the records related to the Veteran's award of disability benefits administered by the Social Security Administration (SSA) are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria for a higher rating.   Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.
If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Veteran is entitled to a staged rating for any part of the rating period where his disability manifested with greater severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to the musculoskeletal system, disability evaluations are based on the functional loss of the joint or part involved.  Specifically, the inability, due to injury or disease, of the damaged part to perform the normal working movements of the body with normal excursion, strength, speed, and endurance.  38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.  Not all disabilities will show all the specified rating criteria but coordination of the rating with functional impairment is required.  38 C.F.R. § 4.21.  

Analysis
  
By way of history, service treatment records note the Veteran sustained a lifting injury in 1981 and in subsequent years, he was involved in two motor vehicle accidents.  The RO evaluated the Veteran's lumbar spine disability as degenerative arthritis of the spine under 38 C.F.R. § 4.71a, General Formula, DC 5242. 

The General Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20-percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the thoracolumbar spine of greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10 percent rating applies.  38 C.F.R. § 4.71a.  Associated objective neurological symptoms are to be rated separately under the appropriate DC.  38 C.F.R. § 4.71a, General Formula, Note (1).

VA outpatient records note the Veteran's complaints of constant daily pain which on average he assessed as of 6/10 intensity.  These records also note the Veteran's complaints of occasional muscle spasms and bowel and bladder symptoms.  Treatment of his symptoms included use of a TENS unit.

The March 2009 VA examination report reflects the examiner conducted a review of the claims file as part of the examination.  The report reflects the Veteran reported the onset of his disability after lifting 100 pounds in 1984.  He denied his involvement in a reported in-service aircraft accident aggravated his low back.  The examination report reflects the Veteran denied any history of bladder or fecal symptoms or erectile dysfunction.  He reported numbness and paresthesias but denied any leg or foot weakness or unsteadiness.  The Veteran reported further that the numbness and paresthesias occurred randomly about once a week and lasted about five minutes.  He also reported stiffness and muscle spasms.

The Veteran reported his pain was daily and constant and was located at L5.  He described the pain as throbbing, of moderate severity, and it radiated to the left leg.  He denied flare-ups and incapacitating episodes, and use of an assistive device for walking.  The Veteran reported he could walk one-quarter mile.

Physical examination revealed the Veteran's posture and head position as normal, and his appearance was symmetrical.  His gait was stooped.  The examiner noted that there was no abnormal spinal curvatures or lumbar ankylosis.  There was no muscle spasm, atrophy, guarding, tenderness, weakness, or pain on motion.  Examination on ROM revealed forward flexion of 0 to 80 degrees, with pain at the 80-degree point.  Backward extension was 0 to 10 degrees; lateral flexion was to 20 degrees bilaterally with pain at 20 degrees; lateral rotation was to 30 degrees bilaterally without pain.  The examiner noted an October 2008 lumbar spine MRI that showed a disc bulge at L4-5 and canal narrowing without stenosis.  The examiner diagnosed lumbar spine degenerative disc disease.

The General Formula is based on entirely objective criteria.  The objective findings on clinical examination show the Veteran's lumbar spine disability more nearly approximated the assigned 10-percent rating as of the 2009 examination.  38 C.F.R. § 4.71a, General Formula, DC 5242.  A higher rating was not met or approximated, as the Veteran's lumbar spine motion on forward flexion was greater than 0 to 60 degrees, and his thoracolumbar spine combined ROM was greater than 120 degrees.  The Board notes the evidence of the Veteran's constant pain, but it is not the mere presence of pain that warrants a particular rating but the functional loss due to the pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The examiner noted that repetitive-use testing did not reveal evidence of pain or additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also acknowledges the private physical therapy records for the period October to November 2008.  The record of the Veteran's initial assessment in early-October 2008 appears to suggest the Veteran's active flexion was 55 degrees, as the noted goal of improvement is noted as 20 degrees by the end of the month to 75 degrees.  The assessment also notes the lumbar spine manifested with severe tenderness on palpation of the L1-L2 disc spaces, and decreased motor strength of the lower extremities.  Following subsequent sessions of physical therapy, there was one November entry where forward flexion was to 60 degrees, but the majority noted active forward flexion greater than 60 degrees.  The physical therapist did not note values for lateral rotation.  See 38 C.F.R. § 4.71a, Plate V.  Further, as set forth above, the Veteran's lumbar spine manifested significantly better motion on flexion at the VA examination.

The March 2009 VA examination report also reflects that neurological examination was normal.  Lasegue's sign was positive on the left; but motor strength was normal throughout the lower extremities at 5/5.  The examiner noted muscle tone was normal, and there was no muscle atrophy.  Sensation was intact throughout the lower extremities; deep tendon reflexes were 2+ at the knees and ankles; and plantar flexion was normal bilaterally.  In light of these factors, the Board finds no factual basis for a separate rating for associated neurological symptoms.

As concerns the Veteran's activities of daily living, the examiner assessed the impact of the lumbar spine disability on chores as moderate; it prevented exercise and sports; impact on shopping, recreation, and traveling as mild; and, no impact on the remaining activities of daily living.
 
In light of all of the above, the Board finds the Veteran's lumbar spine disability more nearly approximated the assigned 10-percent rating as of the March 2009 examination.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Formula, DC 5242.

VA outpatient records indicate the Veteran's lumbar spine disability continued to manifest at essentially the same severity after the March 2009 VA examination.  A January 2010 lumbar spine MRI examination report notes that, compared to the October 2008 MRI examination, the Veteran's lumbar spine was stable; there were no noted changes.  A February 2010 outpatient entry notes the Veteran's complaints of constant throbbing lumbar spine pain that radiated to both knees with numbness of the toes bilaterally.  He reported further that prolonged standing, walking, and household activities aggravated the pain.  He obtained relief from rest; heat/cold application, use of the TENS unit; and, taking Oxycodone.  The Veteran reported he was able to attend to his activities of daily living, though he needed some help from his wife.  He reported some urinary urgency, but he denied bowel and bladder dysfunction.  The Veteran reported physical therapy did not help him.

Physical examination revealed tenderness to palpation at L2 to L5 and decreased heels-to-toes during stride phase.  ROM values were not noted.  Neurological examination revealed muscle motor strength of 5/5 in both lower extremities.  Sensation to light touch was diminished at the left L4 level but otherwise normal in the lower extremities.  Straight leg raising was negative, and deep tendon reflexes were symmetric in both lower extremities.  Toes were neutral or down to plantar stimulation.

The Board finds the February 2010 objective findings do not show a higher rating was met or approximated for ROM symptomatology, nor do they show a separate rating for neurological symptoms was met or approximated.  Hence, the Board finds the Veteran's lumbar spine disability continued to manifest at the 10-percent rate up to the Board hearing.  Thus, the Board finds no factual basis for a staged rating for any part of the initial rating period on appeal.  The Social Security records, to include the findings of an administrative law judge, focused primarily on the Veteran's mental disorder.  The records related to his low back disability did not reveal motion on forward flexion less than 0 to 60 degrees or active neurological symptoms.

Extraschedular

The evidence of record shows the Veteran has ceased working prior to receipt of his claim by VA in September 2008.  Hence, there is no evidence of how of his low back disability impacted his ability to perform his work during the reporting period.  See 38 C.F.R. § 3.321(b)(1); see generally Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004) (application of a particular diagnostic code is not synonymous with unemployability).  In any event, the evidence of record shows the Veteran's reported symptoms are included in and anticipated by the General Formula, as discussed earlier in this decision.  Thus, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for a higher rating, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating higher than 10 percent for lumbar spine disability for the period prior to July 26, 2012 is denied.


REMAND

The evidence of record indicates that there may be additional records extant related to the Veteran's mental disorder claim; and, his hearing testimony indicated his lumbar spine disability has increased in severity.  Hence, a current examination is needed.  38 C.F.R. § 3.159(a)(2); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  An August 1997 VA follow-up entry notes the Veteran reported treatment by a psychiatrist in Citrus County, Florida for several months.  The AOJ shall contact the Veteran and ask for name and address of the psychiatrist, and return of the completed appropriate release so efforts can be made to obtain any records extant.  All efforts to obtain these records should be documented in the claims file.

2.  The AOJ shall ask the JSRRC to research available records of the U.S. Navy Antarctic Development Squadron 6 (VXE 6) for the period January to March 1984 to determine if there are any reports, entries, or other documentation related to a C-130 aircraft gears-up emergency landing, or aircraft accident/incident at Christi Church, New Zealand.  All efforts to obtain any related documentation shall be documented in the claims file.

3.  After the above is complete, the AOJ shall contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for a lumbar spine disability since March 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

4.  After the above is complete, the AOJ shall arrange a spine examination by an appropriate examiner to determine the current severity of the Veteran's lumbar spine disability.  All indicated diagnostic tests should be conducted.  Aside from addressing the range of motion of the lumbar spine, the examiner is requested to specifically address the extent, if any, of functional loss of use of the lumbar spine due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use; and, if possible, these findings should be portrayed in terms of degrees of additional loss of motion.  The examiner is also asked to assess whether Veteran's lumbar spine disability precludes him from obtaining and maintaining substantially gainful employment.

5.  After the development requested has been completed, the AOJ  should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  The AOJ shall also assess any additional records obtained, including from the JSRRC, and determine whether a Compensation and Pension examination related to the mental disorder claim is indicated.

6.  After all of the above is complete, review the Veteran's claims de novo.  If the decision remains in any way adverse to the Veteran, issue a Supplemental Statement of the Case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


